        Case 1:18-cr-00315-JEJ Document 54 Filed 10/22/19 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :     No. 1:18-cr-315
                                         :
v.                                       :     (Judge Jones)
                                         :
JORGE ROSA-HERNANDEZ,                    :
           Defendant.                    :     Electronically filed


                NOTICE REGARDING SENTENCING

     Pursuant to the Court’s order of October 22, 2019, the

Government notifies the Court that it does not intend to file a formal

objection to the presentence report seeking a two-level enhancement for

obstruction of justice.

 Dated: October 22, 2019              Respectfully submitted,

                                      DAVID J. FREED
                                      United States Attorney

                                      /s/ Carlo D. Marchioli
                                      Carlo D. Marchioli
                                      Assistant U.S. Attorney
                                      PA 309217
                                      228 Walnut Street, Suite 220
                                      P.O. Box 11754
                                      Harrisburg, PA 17108
                                      Tel: (717) 221-4482
                                      Fax: (717) 221-4493
                                      carlo.d.marchioli@usdoj.gov
       Case 1:18-cr-00315-JEJ Document 54 Filed 10/22/19 Page 2 of 2




                    CERTIFICATE OF SERVICE

     I certify that on October 22, 2019, I served the foregoing document

by electronic service on the following individual:

     John F. Yaninek, Esq.
     jyaninek@tthlaw.com

                                        /s/ Carlo D. Marchioli
                                        Carlo D. Marchioli
                                        Assistant U.S. Attorney
